SHERRY RADACK                                                                      CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                     CLERK OF THE COURT

TERRY JENNINGS                                                                    JANET WILLIAMS
EVELYN KEYES                                                                       CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
JIM SHARP
                                    Court of Appeals                              PHONE: 713-274-2700
                                                                                  FAX:   713-755-8131
MICHAEL MASSENGALE
HARVEY BROWN
                                  First District of Texas                          www.1stcoa.courts.state.tx.us
REBECA HUDDLE                          301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066
                                              June 19, 2013

    Jennifer Turner                                               Stephen E. Garner
    The Law Office of J. D. Turner,                               The Garner Law Firm
    PLLC                                                          7660 Woodway, Ste 390
    P.O. Box 1241                                                 Houston, TX 77063
    Houston, TX 77251

    RE:     Court of Appeals Number: 01-12-01120-CV
            Trial Court Case Number: 1006566

    Style: Andre Martinez v. Abraham Romero


    Please replace the attached, corrected page 1 for page 1 of the opinion and the attached, corrected
    judgment with the judgment issued on April 23, 2013 in the above referenced cause. The
    corrected was necessary so that the documents reflect the correct trial court case number.


                                                         Sincerely,




                                                         Christopher A. Prine, Clerk of the Court

                                                         By Michelle Gentile, Chief Deputy Clerk




    Cc: Stan Stanart
        Hon. Theresa Chang
SHERRY RADACK                                                                      CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                     CLERK OF THE COURT

TERRY JENNINGS                                                                    JANET WILLIAMS
EVELYN KEYES                                                                       CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
JIM SHARP
                                    Court of Appeals                              PHONE: 713-274-2700
                                                                                  FAX:   713-755-8131
MICHAEL MASSENGALE
HARVEY BROWN
                                  First District of Texas                          www.1stcoa.courts.state.tx.us
REBECA HUDDLE                          301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066
                                              June 19, 2013

    Library Service                                               Opinions Clerk
    Lexis Nexis                                                   West Group D4-40
    9473 Springboro Pike                                          610 Opperman Drive
    Miamisburg, OH 45342-4425                                     Egan, MN 55123


    RE: Court of Appeals Number: 01-12-01120-CV
    Trial Court Case Number: 1006566

    Style: Andre Martinez v. Abraham Romero

    Please replace the attached, corrected page 1 for page 1 of the opinion and the attached, corrected
    judgment with the judgment issued on April 23, 2013 in the above referenced cause. The
    corrected was necessary so that the documents reflect the correct trial court case number.


                                                         Sincerely,




                                                         Christopher A. Prine, Clerk of the Court

                                                         By Michelle Gentile, Chief Deputy Clerk